DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/012,964, filed on July 18, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit for in claim 4 and wireless LAN module for in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claim(s) 1 – 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 11 of U.S. Patent No. 10,681,628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application are directed to accessing an Access Point of Wireless LAN system in a mobile phone. 
For claim 1, U.S. Patent No. 10,681,628 B2 discloses scanning for at least one AP of a Wireless LAN system at a predetermined interval of time; turning off a display of the mobile phone and entering a sleep mode, when the mobile phone has not been used for a predetermined time period and continuing scanning at the predetermined interval of time after entering the sleep mode; receiving a user input for turning the display on to wake up from the sleep mode of the mobile phone during the predetermined interval of time; responsive to receiving the user input, immediately scanning for at least one AP currently not connected to the mobile phone, a point in time at which the user input is received being independent of the predetermined interval of time; continuing to scan according to a predetermined interval of time after the immediate scan in response to the receiving the user input for turning the display on; based on an AP being found by the scanning, determining whether a found AP is accessible; and performing at least one procedure for accessing to the found AP in response to the determination that the found AP is accessible (see claim 1).

For claim 3, U.S. Patent No. 10,681,628 B2 discloses wherein the predetermined interval of time is set by system settings of the mobile phone (see claim 3).
For claim 4, U.S. Patent No. 10,681,628 B2 discloses an input unit for inputting a request by a user; a transceiver for scanning for at least one AP of a Wireless LAN system a predetermined interval of time; a display for outputting display information; and a controller configured to: turn off the display and enter a sleep mode, when the mobile phone has not been used for a predetermined time period and continue to scan at the predetermined interval of time after entering the sleep mode, receive a user input for turning the display on to wake up from the sleep mode, control the transceiver to immediately scan for at least one AP currently not connected to the mobile phone in response to receiving the user input for turning the display on, a point in time at which the user input is received being independent of the predetermined interval of time, scan according to a predetermined interval of time after the immediate scan in response to the receiving the user input for turning the display on, based on an AP being found by the scan, determine whether a found AP is accessible, and perform at least one procedure for accessing to the found AP in response to the determination that the found AP is accessible (see claim 4).
For claim 5, U.S. Patent No. 10,681,628 B2 discloses wherein the controller determines whether the display has been turned on in response to receiving the user input for turning the display on (see claim 5).
For claim 6, U.S. Patent No. 10,681,628 B2 discloses wherein the predetermined interval of time is set by system settings of the mobile phone (see claim 6).
For claim 7, U.S. Patent No. 10,681,628 B2 discloses wherein the transceiver transmits a probe request signal for finding the at least one AP near the mobile phone in response to the receiving the user input for turning the display on, and in response, receives information needed for connection from the at least one AP (see claim 7).
For claim 8, U.S. Patent No. 10,681,628 B2 discloses a display; and a controller configured to: scan for at least one AP of a Wireless LAN system at a predetermined interval of time, turn off the display and enter a sleep mode by the mobile phone, when the mobile phone has not been used for a predetermined time period and continue to scan at the predetermined interval of time after entering the sleep mode, receive a user input for turning the display on to wake up from the sleep mode, immediately scan for the at least one AP currently not connected to the mobile phone in response to receiving the user input for turning the display on, a point in time at which the user input received being independent of the predetermined interval of time, scan according to the predetermined interval of time after the immediate scan in response to the receiving the user input for turning the display on, based on an AP being found by the scan, determine whether a found AP is accessible, and perform at least one procedure for accessing to the found AP in response to the determination that the found AP is accessible (see claim 8).
For claim 9, U.S. Patent No. 10,681,628 B2 discloses further comprising wireless LAN module for providing a wireless LAN function based on an IEEE 802.11 standard (see claim 9).

For claim 10, U.S. Patent No. 10,681,628 B2 discloses wherein the wireless LAN module transmits a probe request signal for finding the at least one AP near the mobile phone, and in response, receives information needed for connection from the at least one AP (see claim 10).
For claim 11, U.S. Patent No. 10,681,628 B2 discloses, wherein the predetermined interval of time is set by system settings of the mobile phone (see claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/GARY MUI/Primary Examiner, Art Unit 2464